HEDRICK, Judge.
Defendant, by his two assignments of error, contends that the evidence was not sufficient to allow submission of the case to the jury or to support the jury’s verdict on the issue of *195paternity and that the court erred in its instructions as to the issue of paternity. Defendant argues that the State failed to offer evidence that the child, Jason Lee Matthews, was “illegitimate,” and that the court erred in not instructing the jury that it must find that the child was “illegitimate” before it could answer the issue of paternity as to defendant.
Defendant cites nothing in support of his rather fatuous argument. The sixteen-year-old mother of the child, Miss Linda Gail Matthews, testified that she met defendant in April 1978 while both of them were attending North Wilkes High School, and that she “started going” with defendant about 22 April 1978. Miss Matthews stated she had “sexual intercourse with him the night I went out with him and probably every time he come up.” She also referred to defendant as her “boyfriend.” Miss Matthews further testified that she became pregnant about 1 June 1978, and that she was “not going with any other boy or having sexual intercourse with any boy or male person other than the defendant” at that time.
Defendant testified that he met Miss Matthews at school and that he first dated Miss Matthews in February 1978. Defendant admitted having sexual intercourse with Miss Matthews twice in February, but he denied having sexual intercourse with her at any time thereafter. Defendant also testified that he and Miss Matthews “never went together.”
In our opinion, the evidence is clearly sufficient to raise an inference that defendant is the father of the illegitimate child born of Linda Gail Matthews on 21 March 1979. Furthermore, the court did not err in not instructing the jury that it had to find that the child Jason Lee Matthews was “illegitimate” before it could answer the issue of paternity in the affirmative.
Defendant had a fair trial on the issue of paternity, and the finding appealed from is
Affirmed.
Chief Judge Morris and Judge Whichard concur.